Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the Terminal Disclaimer and amendment filed on 06/09/2022.
Claims 93-112 are currently pending. 
Claims 1-92 are canceled.
Claims 93, 104, 106 are currently amended.

Allowable Subject Matter
Claims 93-112, renumbered as 1-20, respectively, are allowed. 

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1, 6-9, 14-17, 19-20 are considered allowable because the prior art does not teach limitations including: 
“transmitting the measurement report over a second network to a resource control server; receiving instructions over the second network from the resource control server of actions to be taken based at least in part on the measurement report, the second network being a second wireless network,” in addition to other claim limitations as recited, in various permutations, in independent claims 93, 104, 106.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Yang et al (US-20160337239-A1) is pertinent to a method comprising: obtaining an indication that a congestion level for at least one of a radio access network node and a core network node of a network has changed; updating one or more service parameters for a plurality of services, operating at a service stratum, on a per service basis based on the congestion level indication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMED A KAMARA/Primary Examiner, Art Unit 2419